DETAILED ACTION
	This office action is in response to the amendment filed on January 27, 2022.  In accordance with this amendment, claims 1 and 3 have been amended, claims 9-15 have been formally canceled, while new claims 18-27 have been added.  The amendments to the specification are acknowledged.
Claims 1-8 and 16-27 remain pending, with claim 1 being in independent claim form.  It is noted that Applicant did not file a terminal disclaimer in the response dated January 27, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to.

Claims 1-8 and 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,877,300 B2.  Regarding sole pending independent claim 1 of the current application, this claim anticipated by claim 1 of the parent ‘300.  Current claim 1 is broader than claim 1 of ‘300, by omitting several key features of the invention and also noted in the reasons for allowance of the parent claims.  Regarding dependent claim 2, see claim 1 of ‘300 (within stack).  Regarding dependent claim 3, see claim 1 of ‘300 (sensitive to).  Regarding further dependent claims 4-8, see corresponding claims 2-6 of ‘300.  Regarding further dependent claims 16-17, see corresponding claims 14-15 of ‘300.  Regarding claim 18, see those features outlined by claim 1 of ‘300.  Regarding claim 19, these features are implied by the claims 1-2 of ‘300, because the waveguide is part of the field sensitive generation and sensing.  Regarding claims 20-23, see claim 2 of ‘300, which implies the overlap and mode region(s) in the base claim 1.  Regarding claim 24, the features of the location of the field are implied by the outlined organization of claim 1 of ‘300 as the field generation is within the stack (or “below a top”).  Regarding claim 25, although the word “evanescent” is not expressly claimed by dependent claim 5 of ‘300, one having ordinary skill in the art at the time of the effective filing date would have recognized that such a coupling is implied by this claim based on the specification and teachings of “evanescent” in ‘300.  For these reasons, claim 25 would have been obvious over claims 1 and 5 of ‘300.  Regarding claims 26-27, see those features outlined by claim 1 of ‘300 for field sensitive inter-relationship.

Allowable Subject Matter
Other than the non-statutory double patenting rejections found herein, claims 1-8 and 16-27 are otherwise in condition for allowance over the closest prior art of the current record.  The following is an examiner’s statement of reasons for allowance: the reasonably suggest, in combination, the amended features of claim 1 (see amendment dated January 27, 2022) that require the “heterogenous structure” to be external to the integrated photonics structure, and further “having field sensitive material” in such a heterogenous structure.  Note the feature of “field sensitive material” in the context of the current application and drawings.  Of note are the prior art references used in the rejections mailed on September 27, 2021 and Komura US ‘349.  None of these prior art references teach or reasonably suggest such a “field sensitive material” being located in an external heterogenous structure to the base integrated photonics structure.  Based on the context of Applicant’s specification and figures, this “field sensitive material” of the heterogenous structure interrelates with features found in the integrated photonics structure, noting language such as dependent claims 2-3 (the “field generating electrically conductive structure”).  For these reasons, the Examiner is unable to present a prima facie case of obviousness for amended independent claim 1.  Claims 2-8 and 16-27 are also allowable based on their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-13), filed on January 27, 2022, with respect to the amendments presented to independent claim 1, have been fully considered and are persuasive.  Based on the narrowing amendments of independent claim 1, all prior art rejections mailed on September 27, 2021 have been withdrawn.  Claims 1-8 and 16-27 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Attached reference A to Komura ‘349 (note Figs. 2-3) which is pertinent to an integrated photonics structure 22 that includes a dielectric stack and waveguide 35 disposed within the stack, with a heterogenous structure 23 external to field sensitive material” in the context of the current application.

THIS ACTION IS MADE FINAL.  Applicant did not address the non-statutory double patenting rejections as mailed on September 27, 2021.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The Examiner again notes that when broadening out an independent claim from a parent in a subsequent continuation (CON) application, Applicant is cautioned to maintain reasonable breadth thereof to avoid potentially frivolous patent claims being allowed by the US PTO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 8, 2022